


110 HRES 736 EH: Honoring the 60th anniversary of the

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 736
		In the House of Representatives, U.
		  S.,
		
			October 16, 2007
		
		RESOLUTION
		Honoring the 60th anniversary of the
		  aeronautics research accomplishments embodied in the breaking of the
		  sound barrier.
	
	
		Whereas the National Advisory Committee for Aeronautics
			 (NACA), and its successor agency, the National Aeronautics and Space
			 Administration (NASA), developed and sustained the world’s preeminent
			 aeronautics research program after NACA’s formation in 1915;
		Whereas the speed of sound once presented a seemingly
			 impenetrable and dangerous barrier to piloted flight;
		Whereas NACA, the U.S. Air Force, and Bell Aircraft
			 undertook a joint project to develop and test the X–1 aircraft and achieve
			 piloted supersonic flight;
		Whereas on the morning of October 14, 1947, an X–1
			 aircraft piloted by Captain Charles Chuck Yeager was dropped
			 from a B–29 carrier aircraft and broke the sound barrier and
			 achieved supersonic flight for the first time in history;
		Whereas this flight provided proof of the feasibility of
			 piloted supersonic flight, and delivered the data required to improve high
			 speed performance and develop technologies for advanced supersonic aircraft;
			 and
		Whereas subsequent X-plane aeronautics research projects
			 have built on the historic accomplishments of the X–1 aircraft and achieved
			 advances in a wide range of aeronautics research areas: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes and
			 honors the contributions of the scientists and engineers of NACA and its
			 partners who pioneered the technologies to enable supersonic flight;
			(2)recognizes and
			 honors the bravery of Charles Yeager, and the bravery of the many other test
			 pilots who, sometimes at the cost of their lives, enabled the aeronautics
			 developments that made that first supersonic flight possible; and
			(3)recognizes the
			 importance of strong and robust aeronautics research activities to the well
			 being of America.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
